Title: From George Washington to John Hancock, 16 September 1782
From: Washington, George
To: Hancock, John


                  
                     
                     Head Quarters Sir
                     16h Sepr 1782
                  
                  The present superiority of the British Fleet upon this Coast, naturally makes the Marquis de Vaudreuil apprehensive for the safety of that under his command in the Harbor of Boston.
                  Should the enemy make an attempt upon him, a land force, superior to what he possesses, will be necessary for his defence, and for that he must depend upon the Militia in the neighbourhood of Boston.
                  I am certain, that to mention this circumstance is all that is wanting, to induce your Excellency to give orders for the assemblage of such a number, as may be deemed necessary, upon the requisition of the Marquis de Vaudreuil.  I have the honor to be with the greatest Respect your Excellency’s most obt and hble servt
                  
                     Go: Washington
                  
               